Citation Nr: 9933481	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-08 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
right knee disability, currently rated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the RO.  


REMAND

A September 1997 VA orthopedic medical record noted that the 
veteran had recently experienced an increase in right knee 
pain and ambulated with discomfort.  The report noted that 
his treatment included knee immobilization.  A September 
1997 VA x-ray report noted degenerative changes in the right 
knee and calcification, which might have been secondary to 
previous trauma.  

An October 1997 VA orthopedic progress note reported pain 
with range of motion from 0 to 110 degrees.  An October 1997 
VA x-ray report noted degenerative changes that had worsened 
since September 1997.  A December 1997 VA x-ray report again 
noted degenerative changes at the right knee.  

A January 1998 VA examination reported an impression of 
"[s]evere advanced osteoarthritis with loss of motion and 
persistent pain."  The report noted that, since his 1970 
right knee meniscectomy, the veteran "ha[d] had progressive 
pain, decrease in motion and inability to function to the 
point where he [was] today, he must use a pair of crutches 
to ambulate.  He ha[d] not been able to work on a regular 
basis because of his knee pain."  The report also noted a 
"10-degree flexion contracture with further flexion to 115 
degrees."  

In the veteran's May 1998 Substantive Appeal, the veteran 
stated that physicians had informed him that his right knee 
was not repairable and that he was totally disabled.  

After an October 1998 RO hearing, a November 1998 Hearing 
Officer decision increased the rating of the veteran's right 
knee disability from 10 to 20 percent, effective in December 
1997.  The decision also changed the Diagnostic Code (DC) 
that the veteran's right knee disability had been evaluated 
under since September 1970 from DC 5257, which allowed a 
maximum schedular rating of 30 percent, to DC 5258, which 
allows a maximum schedular rating of 20 percent.  In 
explaining the DC change, the November 1998 decision noted 
that, "[s]ince the disability at issue [did] not have its 
own evaluation criteria assigned in VA regulations, a 
closely related disease or injury was used for this 
purpose."  The decision also noted that "[a]n evaluation of 
20 percent [was] granted whenever the semilunar cartilage 
[was] dislocated with frequent episodes of "locking," pain, 
and effusion into the joint."  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology which 
produces disability warrants the minimum compensation.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59. (1999).  

Specifically, the applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In July 1997, the Office of General Counsel of VA issued a 
Precedent Opinion which provided that a veteran who had 
arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257.  O.G.C. 
Prec. Op. 23-97 (Jul. 24, 1997).  Furthermore, the Office of 
General Counsel of VA has explained that, per DeLuca, 
Diagnostic Codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume sections 4.40 and 4.45.  O.G.C. Prec. Op. 9-98 
(Aug. 14, 1998).  In applying sections 4.40, 4.45, and 4.59, 
rating personnel must consider the claimant's functional 
loss and clearly explain what role the claimants assertions 
of pain played in the rating decision."  Id.; Smallwood v. 
Brown, 10 Vet. App. 93, 99 (1997).  

The RO has not considered whether a separate rating is 
warranted for the limitation of motion due to the right knee 
disability.  

The RO should obtain a new medical examination which 
specifically takes into consideration the factors cited in 
38 C.F.R. §§ 4.40 and 4.45 as well as all of the medical 
evidence of record.  

The Board notes that, in the veteran's October 1998 brief on 
appeal, he raised an additional claim for extraschedular 
consideration due to constant right knee pain.  This 
additional basis of entitlement is referred to the RO for 
appropriate action.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:


1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
right knee disability since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
right knee disability.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected right knee disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the right knee exhibits 
weakened movement, excess fatigability or 
incoordination.  Finally, the examination 
should specifically state whether any 
instability or subluxation was found.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim in light of 
the additional evidence provided by the 
veteran, and considering the 
applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on 
movement of the right knee as well as 
O.G.C. Prec. Op. 23-97 (Jul. 24, 1997) 
and O.G.C. Prec. Op. 9-98 (Aug. 14, 
1998).  If the issue remains denied, the 
veteran should be furnished with an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


